TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00723-CV


In re Vanessa R. Anderson and Rodger Kevin Anderson 





ORIGINAL PROCEEDING FROM COMAL COUNTY


M E M O R A N D U M   O P I N I O N

	The pauper's affidavit filed by Mrs. Anderson fails to establish either (1) the ability
or inability of Mr. Anderson to defray the fees of the attorney ad litem, or (2) the ability or inability
of Mrs. Anderson to access community assets to defray the fees of the ad litem.  Consequently,
Relators have not met their burden to establish an abuse of discretion.  
	We deny the petition for writ of mandamus and the request for emergency relief.


  
					G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Filed:   November 10, 2005